Citation Nr: 0302426	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  01-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and JH


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision in Huntington, West 
Virginia, which granted service connection for PTSD and 
assigned an initial rating of 30 percent.

This case was previously before the Board in October 2001, at 
which time it was remanded to comply with the veteran's 
request for a personal hearing.  Thereafter, the veteran 
provided testimony at a hearing before the undersigned Board 
Member in October 2002, a transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  The medical evidence tends to show that the veteran's 
PTSD has resulted in significant occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood.

3.  The preponderance of the medical evidence is against a 
finding that the veteran's PTSD has resulted in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.



CONCLUSION OF LAW

The criteria for a 70 percent rating for the veteran's PTSD 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2002); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating by the 
August 2001 Statement of the Case (SOC).  Thus, the veteran 
was aware that there had to be competent medical evidence he 
satisfied the criteria for a higher rating to substantiate 
his claim.  In addition, the RO sent multiple correspondence 
to the veteran during the course of his claim requesting that 
he identify pertinent medical evidence, indicating that VA 
would try to obtain any such evidence, and informing him of 
VA's efforts to obtain pertinent evidence.  As such, the 
veteran was kept apprised of what he must show to prevail in 
his claim, what information and evidence he was responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Regarding the duty to 
assist, the RO accorded the veteran multiple examinations in 
relation to this claim, the most recent being in May 2001.  
Further, it does not appear that the veteran has identified 
any pertinent evidence that has not been obtained or 
requested by the RO.  The veteran also had the opportunity to 
present evidence and contentions in support of his claim at 
his October 2002 personal hearing.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  Service connection was established for PTSD by 
an October 2000 rating decision, with an initial disability 
rating of 30 percent.  The veteran appealed this decision to 
the Board contending that a higher rating was warranted.

The pertinent evidence on file includes VA and private 
medical records which cover a period from 2000 to 2002.  

In July 2000, the veteran underwent a VA PTSD examination, at 
which he denied any history of psychiatric treatment and/or 
hospitalizations.  However, he did report that he was 
undergoing individual therapy at the Veterans Center.  It was 
noted that he had been married four times, that he had been 
married to his current wife for 19 years, that he lived with 
his wife and two children, and that he was currently working 
as a janitor every day.  Regarding symptomatology, he 
reported, in part, that he had recurrent thoughts about his 
experience in Vietnam, nightmares 2 to 3 times a week, and 
flashbacks 2 to 3 times a week.  He also reported that he did 
not have any interests nor did he participate in activities.  
Most of the time, he felt detached from others.  His affect 
was restricted, and he did not have a good outlook for the 
future.  Further, he had problems sleeping; was only able to 
sleep 4 to 5 hours, and most of the time it was broken.  He 
got upset easily, and would become verbal when this happened.  
When he slept, he was very active and very violent.  He was 
also very forgetful, had problems with concentration, and was 
hypervigilant.  While there was no history of suicide 
attempts, he reported that he had had a lot of thoughts about 
it in the past.  Moreover, he reported that he felt 
depressed, that he did not have any motivation, and that he 
experienced anhedonia, hopelessness and helplessness.  He 
denied feeling guilty.

On mental status examination, it was noted that the veteran 
was casually dressed and fairly groomed.  It was also noted 
that during the examination he was calm, cooperative, but 
hesitant to speak about his past problems.  Nevertheless, he 
related well, and had fair eye contact.  His facial 
expression was found to be very sad, and it was noted that he 
became tearful twice during the examination.  His speech was 
found to be spontaneous, with soft tone and a proper rate.  
No psychomotor disturbances were appreciated.  His mood was 
found to be dysphoric with appropriate affect.  Further, his 
thoughts were found to be goal-directed and relevant.  There 
was no evidence of delusions, and he denied audiovisual 
hallucinations.  In addition, he denied suicidal or homicidal 
ideas.  His intelligence was found to be average.  Moreover, 
he was found to have good insight and good judgments.  There 
was no evidence of memory deficits or cognitive functioning 
impairments.  

Based on the foregoing, the examiner diagnosed PTSD; major 
depressive disorder; and past history of alcohol abuse and 
marijuana abuse, in full remission.  Further, the examiner 
stated that the global assessment of functioning (GAF) score 
for the current and past year was 56.  It is noted that GAF 
scores of 51 to 60 reflect moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994 (DSM-IV) (which has been adopted by the VA 
in 38 C.F.R. §§ 4.125, 4.130).

In a December 2000 statement from a counselor at the Veterans 
Center regarding the veteran's PTSD, it was related that the 
veteran's poor memory and concentration was making him 
dangerous in the industrial setting, which, in turn, caused 
the veteran to doubt in his abilities and, thus, affected his 
self-esteem.  Further, it was stated that his social and 
industrial functioning was greatly impaired, and caused major 
depression anxiety and panic attacks at least 3 to 4 times 
per week.  This reportedly was greatly affecting all systems.  
Moreover, it was stated that he was no longer interested in 
relationships, had problems with personal hygiene, and at 
times felt helpless and hopeless.  His prognosis was found to 
be guarded at best.  Additionally, his GAF score for the past 
year was 45, while his current GAF score was 31.

It is noted that GAF scores of 31 to 40 reflect some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood.  GAF scores of 41 to 50 reflect 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  Ibid.

The veteran underwent a new VA PTSD examination in May 2001.  
At this examination, it was noted that his current 
psychiatric problems included dreams, anxiety, periods of 
agitation, sleep disturbance, short temper, and that he did 
not like being around people which took a toll at home and 
work.  It was noted that these problems had been present for 
30 years, and seemed to be getting worse.  He endorsed 
memories of his Vietnam experience, at least 3 or 4 times a 
week, and reported that they made him nervous and sad, and at 
times even quite angry.  He also endorsed anxiety.  In 
addition, he reported that he had problems dealing with 
people, that he did not shop or go out, that he did not 
socialize at all, and that he coped with problems by 
isolating.  It was noted he had been assigned a new job at 
work for the last 2 weeks, and that he had 2 incidents where 
he carried on cursing and arguing.  He reported that he felt 
bad about his behavior, but that he felt this was something 
he could not control.  Further, he endorsed dreams about 
Vietnam that were quite vivid.  He reported that there were 
times when he became agitated, flew off the handle, got 
nervous, upset, and would say things he should not.  He 
stated that he did not want to hurt people, but that "it 
just happens."  It was noted that his spouse reported that 
during his sleep he would thrash around, that she kept a 
pillow between the, and that sometimes she woke up and he was 
walking around.  It was further noted that he had been 
married to his present spouse for 19 years, that he lived 
with her and their children, that he was employed full-time, 
that he had been with his present employer for the last 4 
years, that he only drove to work, that he had no social 
contract "or of his immediate family or work," that his 
leisure activity consisted of sitting on the porch, and that 
he took care of his activities of daily living.  Moreover, he 
denied a history of violence, but described an occasion when 
he was dreaming and his daughter tried to wake him up and he 
grabbed her by the throat.  His spouse reported that he 
isolated from the family, that he had his own little 
environment, and that she resented that he would not go to 
church or visit any extended family members.

On mental status examination, it was noted that the veteran 
appeared his stated age, was in no acute distress, and was 
well-groomed.  It was noted that his attire was appropriate 
for the weather.  His psychomotor activity was found to be 
normal, and his behavior cooperative.  Further, his speech 
was found to be coherent and relevant.  While it was noted 
that he made some pauses after some of the questions, he 
provided goal directed answers.  His thoughts were found to 
be organized.  He denied any suicidal or homicidal ideas, as 
well as audiovisual hallucinations.  Although he had no 
delusions, he clarified that he had a tendency not to trust 
people.  His affect was found to be appropriate, while his 
mood was found to be anxious.

Based on the foregoing the examiner diagnosed chronic PTSD.  
The examiner also assigned a GAF score of 55 for the past 
year, and a 53 for the current year.

The record also includes private medical statements from A. 
R. D., M.D., ("Dr. D") dated in December 2000, August 2001, 
and October 2002, attesting to the veteran having PTSD.  Dr. 
D also stated that the veteran's symptoms included depressed 
mood, flashbacks and nightmares, poor memory and 
concentration, intermittent anger outbursts, and inability to 
socialize with other people.  Further, Dr. D opined that due 
to the severity of his psychiatric condition, the veteran was 
totally and permanently disabled to perform any type of 
gainful employment.

In an October 2002 statement from a different counselor at 
the Veterans Center, it was noted that the veteran's symptoms 
included exaggerated startle response, avoidance, and 
nightmares.  Additionally, he had a pattern of interrupted 
sleep nightly, and combat-related nightmares 2 to 3 times per 
week.  There were also intrusive thoughts of failure, his own 
and country's, that preyed on his mind.  Further, these 
thoughts were followed by extreme frustration and anger 
directed both inward and outward.  His mood appeared anxious 
with labile affect.  Moreover, the counselor noted that he 
had observed severe psychomotor agitation both before and 
during counseling sessions.

At the October 2002 personal hearing, the veteran provided 
testimony regarding his current symptomatology.  For example, 
he testified he had frequent flashbacks regarding his Vietnam 
experience, occurring at least once or twice a week.  He 
testified that he slept approximately 3 to 5 hours per night, 
and experienced nightmares.  Further, he testified that he 
did not associate with his family, and indicated that he 
spent approximately 90 percent of his time either out of the 
house or by himself.  He also indicated that he tended to 
stay away from people, that he did not belong to any 
organizations, and that he only went to church once in a 
while.  Regarding work, he indicated that he had difficulty 
getting along with his co-workers, and that he had had 
several heated discussions with them.  He also indicated that 
he had other problems with work, but that he had to work due 
to financial matters.  In addition, he testified that he had 
been with his current employer for about 5 years.  He further 
testified that he tried to avoid stressful situations.  

Testimony was also provided by the Veterans Center counselor 
who drafted the October 2002 statement.  This counselor 
testified that the veteran's symptoms were very present.  He 
testified that when he first met the veteran in August, the 
veteran was visibly agitated, psychomotor agitation, and that 
he still appeared agitated.  In addition, the veteran had 
been very nervous, had difficulty putting his thoughts 
together, and that there had been some evidence of racing 
thoughts.  Moreover, he indicated that it was very difficult 
for the veteran to open up about his experiences, and opined 
that it would be difficult for a person meeting the veteran 
for the first time, such as at a compensation and pension 
examination, to find out certain information.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under the current schedular criteria, Diagnostic Code 9411 
provides that PTSD is evaluated under the general rating 
formula used to rate psychiatric disabilities other than 
eating disorders.  38 C.F.R. § 4.130.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
symptomatology of the veteran's PTSD more nearly approximates 
the criteria for a 70 percent rating.

Here, the medical evidence tends to show that the veteran's 
PTSD has resulted in significant occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood.  The evidence 
in support of this finding includes the statements from Dr. 
D, the statements from the Veterans Center counselors in 
December 2000 and October 2002, as well as the testimony 
provided at the October 2002 personal hearing.  Granted, the 
record does not show some of the specific symptomatology 
listed in the schedular criteria, such as suicidal ideation; 
speech intermittently illogical, obscure, or irrelevant; or 
neglect of personal appearance or hygiene.  However, given 
the level of occupational and social impairment the record 
attributes to the veteran's PTSD, and resolving reasonable 
doubt in favor of the veteran, the Board concludes that he 
more nearly approximates the criteria for a 70 percent 
rating.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 
9411.

Turning to the issue of whether the veteran is entitled to a 
rating in excess of 70 percent for his PTSD, the Board 
concludes that the preponderance of the medical evidence is 
against a finding that the veteran's PTSD has resulted in 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board acknowledges that Dr. D opined that due to the 
severity of his psychiatric condition, the veteran was 
totally and permanently disabled to perform any type of 
gainful employment.  Further, the record reflects that the 
veteran isolates himself even from members of his immediate 
family.  Nevertheless, the record also reflects that he is 
currently working full-time, and has been doing so for the 
same company for at least 5 years.  Moreover, he is living 
with his current spouse, and they have been married for a 
number of years.  Consequently, the preponderance of the 
evidence is against a finding that the veteran's PTSD has 
resulted in total occupational and social impairment.

The preponderance of the medical evidence is also against a 
finding that the veteran's PTSD is manifest by gross 
impairment in thought processes or communication.  At the 
July 2000 VA examination, the veteran's thoughts were found 
to be goal directed and relevant.  He was also found to have 
average intelligence.  Further, his speech was found to be 
spontaneous, with soft tone and proper rate.  Moreover, at 
the subsequent May 2001 VA examination, his thoughts were 
found to be organized, and his speech was found to be 
coherent and relevant.

Both the July 2000 and May 2001 VA examinations found no 
evidence of delusions, and noted that the veteran denied 
audiovisual hallucinations.

The Board finds that there is no medical evidence to support 
a finding that the veteran's PTSD has resulted in grossly 
inappropriate behavior; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); persistent danger of hurting self or 
others; or disorientation to time or place.  Granted, the 
veteran reported at his July 2000 VA examination that he had 
had thoughts about suicide in the past.  In addition, he has 
recounted an incident where he grabbed one of his children in 
his sleep, and his spouse has reported that he thrashes 
around in his sleep.  However, the veteran denied both 
suicidal and homicidal ideas at both the July 2000 and May 
2001 VA examinations.  He also denied a history of violence 
at the May 2001 examination.  Moreover, at the July 2000 
examination he was found to be casually dressed and fairly 
groomed.  At the May 2001 examination, he was found to be in 
no acute distress, well-groomed, and his attire was 
appropriate for the weather.

The Board acknowledges that the veteran has reported memory 
problems, and that this is supported by the statements from 
Dr. D and the Veterans Center counselors.  However, the 
medical evidence does not show that this is of such severity 
as to result in memory loss for names of close relatives, own 
occupation, or own name.  In fact, the July 2000 VA 
examination found no evidence of memory deficits.  

For the reasons stated above, the Board finds that the 
veteran is entitled to a rating of 70 percent for his PTSD.  
However, he does not meet or nearly approximate the criteria 
for a rating in excess of 70 percent; the preponderance of 
the evidence is against a rating in excess of 70 percent.  In 
making this determination, the Board took into consideration 
the applicability of "staged ratings," pursuant to 
Fenderson, supra, but the record does not contain any 
competent medical evidence showing any distinctive periods 
for which the severity of the veteran's PTSD met or nearly 
approximated the criteria necessary for a disability rating 
in excess of 70 percent.

As the preponderance of the evidence is against a rating in 
excess of 70 percent for the veteran's PTSD, the benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).











ORDER

Entitlement to a rating of 70 percent for the veteran's PTSD 
is granted, subject to the law and regulations applicable to 
the payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

